The first ruling of the District Court of the Tenth Judicial District, which the defendant and the claimant of the wages excepted to, was in accordance with the decisions of this court in Robinson v. McKenna, 21 R.I. 117, and Lennon v.Parker, 22 R.I. 43, and is therefore sustained.
The second ruling excepted to was correct in so far, at any rate, as it had anything to do with the question of charging the garnishee. The court simply ruled that $10 of the amount disclosed by the garnishee was exempt from attachment under the statute, see Pub. Laws R.I. cap. 751, and that he was chargeable with the balance. The amount of this balance as fixed by the court, according to the memorandum made by it upon the back of the writ, was $12.92, while according to the bill of exceptions allowed by the court it was $13.50; but neither of these amounts is correct. The *Page 237 
amount disclosed by the garnishee was $22.49, from which, after deducting the $10 exempt from attachment, there remains the sum of $12.49, which was the amount with which the garnishee should have been charged. This being a mere clerical error, however, has nothing to do with the merits of the case.
If, as we understand it, the claimant intended by the second exception, which is somewhat ambiguous in its terms, to ask the court to rule that, even if the assignment was fraudulent and void as to the attaching creditor, still it was valid as between the parties thereto for any sum which could not be reached by the attachment, we are not prepared to say that the position was not well taken as matter of law — upon the ground that the assignor could not be heard to allege or set up his own fraud in avoidance of his own conveyance. But as the only practical question before the court was whether the assignment was fraudulent as against the attaching creditor, there was no occasion for the court to pass upon the further question whether, notwithstanding it was found to be thus fraudulent, it was nevertheless good as to any amount which was secured to the debtor under the statute. In other words, the court was only called upon to decide whether the fund legally attached, which, it must be borne in mind, did not include the $10 referred to, as this amount was not attachable, belonged to Charles F. Carpenter, the assignee of the defendant's wages, or was subject to trustee process in this action. This question the court did decide, and rightly decide, and we must therefore overrule the exceptions.
Exceptions overruled, and case remitted to the District Court for further proceedings, including the correction of the error in computation above referred to.